




Exhibit 10.13


SEVERANCE AGREEMENT
This Severance Agreement (this “Agreement”) is entered into by and between
Tribune Publishing Company, LLC (the “Company”), a limited liability company,
and Michael Rooney (“Executive”), an individual, effective as of November 10,
2014.
1.    SEVERANCE.
(a) If the Company terminates Executive’s employment other than for Cause as
defined below, it will provide him within twenty (20) days after the date on
which Executive’s employment terminates with a Waiver and General Release (the
“Waiver”) of any and all legally-waivable claims against the Company and its
past, present, and future parents, divisions, subsidiaries, partnerships, other
affiliates, and other related entities (whether or not they are wholly owned);
and the past, present, and future owners, trustees, fiduciaries, administrators,
shareholders, directors, officers, partners, agents, representatives, members,
associates, employees, and attorneys of each entity listed above, and provided
that on or within twenty one (21) days after the date on which Executive
receives the Waiver or such longer period as may be applicable under the ADEA,
Executive: i) signs, dates and returns the Waiver to the Company; and ii) does
not revoke the Waiver in accordance with its terms, the Company will pay
Executive up to twelve (12) months of his base salary (“Severance”), which
amount shall be paid to Executive in substantially equal installments, less all
required or authorized deductions, consistent with the Company’s payroll
practices during the period of up to twelve (12) months immediately following
such termination (the “Severance Period”); provided, however, no payments shall
be made on or after the time Executive first becomes employed or otherwise
provides services on a substantially full-time basis after his employment with
the Company terminated. Executive agrees to provide notice to the Company within
two (2) days after commencement of any such employment or engagement to provide
services.
(b) “Cause” shall be determined by the Company in its unfettered good faith
discretion, but shall mean the occurrence of any one or more of the following:
(i) a failure by Executive to perform his duties of employment in a manner
reasonably satisfactory to the Company after having been notified in writing of
such failure and having not less than thirty (30) days to cure such failure, if
curable;
(ii) failure or refusal to implement or follow reasonable and lawful directives
of the Company or Tribune Publishing Company;
(iii) a violation of the then existing policies, procedures or rules of the
Company or Tribune Publishing Company, as applicable;
(iv) the commission of an act of fraud, embezzlement, theft, material
misappropriation (whether or not related to employment with the Company) or the
commission of or nolo contendere or guilty plea to any felony; or
(v) intentional misconduct materially injurious to the Company, Tribune
Publishing Company, or their respective affiliates or subsidiaries, either
monetarily or otherwise.
(c) The parties expressly agree that the Company’s payment of Severance pursuant
to Section 1(a) above precludes Executive from eligibility for or entitlement to
any and all other damages, including but not limited to compensation, benefits
or perquisites, subject to any benefits that may be vested under the terms of
applicable benefit plans in which he participates. Notwithstanding any other
provision of this Agreement, Executive shall not participate in or be eligible
under (and Executive hereby waives participation in) any other severance or
severance-related plan or program of the Company or any of its affiliates in
effect at any time (whether his employment terminates or is terminated with or
without Cause).
2.    Compliance with IRS Code Section 409A.
It is intended that any amounts and benefits payable under this Agreement will
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and treasury regulations relating thereto, so as




--------------------------------------------------------------------------------




not to subject Executive to the payment of any interest and tax penalty which
may be imposed under Section 409A of the Code, and this Agreement shall be
interpreted and construed accordingly, provided, however, that the Company and
its affiliates shall not be responsible for any such interest and tax penalties.
All references in this Agreement to Executive’s termination of employment shall
mean a separation from service within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if on the date of
Executive’s separation from service (as defined in Section 409A of the Code) (i)
the Company or any of its affiliates is a publicly traded corporation and (ii)
Executive is a “specified employee,” as defined in Section 409A of the Code,
then to the extent any amount payable under this Agreement upon Executive’s
separation from service constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, that under the
terms of this Agreement would be payable prior to the six (6) month anniversary
of Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (x) the first day of the month following the six (6) month
anniversary of Executive’s separation from service or (y) the date of
Executive’s death.
3.    INTERPRETATION OF THE AGREEMENT; COMPLETE AGREEMENT.
This Agreement shall be construed and interpreted in accordance with the laws of
the State of Illinois (without giving effect to the choice of law principles
thereof). Notwithstanding anything to the contrary herein, transfer of
Executive’s employment from the Company to any affiliate of the Company or any
successor or any person or entity that at any time (whether by merger, purchase
or otherwise) acquires all or substantially all of the assets, ownership
interests or business of the Company shall not be considered a termination of
employment.
This Agreement embodies the entire agreement and understanding of the parties
hereto with regard to severance and supersedes any and all prior and/or
contemporaneous agreements and understandings, oral or written, actual or
alleged, between said parties regarding severance. This Agreement cannot be
amended, modified, supplemented or altered except by written amendment signed by
Executive and an authorized representative of the Company.
__/s/ Michael Rooney______________
TRIBUNE PUBLISHING COMPANY, LLC

MICHAEL ROONEY
By: _/s/ Jack Griffin____________________
Date: _10/31/14___________________
Date: _10/31/14________________________





